DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Dr. Ragan Buckley on 7/1/2019.
The application has been amended as follows: 

1. (Currently amended) A light-emitting diode (LED) device, comprising:
		a base plate;
	an LED chip unit which is disposed on said base plate, and which includes a first chip, and a second chip, and a third chip, said first chip emitting a first excitation light, said second chip emitting a second excitation light having an emission peak wavelength greater than that of the first excitation light, said third chip emitting a third excitation light having an emission peak wavelength greater than that of the second excitation light; and
	a light conversion layer which is disposed on and covers said LED chip unit, and which is configured to convert the first and second excitation lights to excited lights having different emission peak wavelengths, each of which ranges from 440 nm to 700 nm, 
wherein a mixture of the excited lights is white light,
wherein the emission peak wavelength of the first excitation light ranges from 400 nm to 425 nm, the emission peak wavelength of the second excitation light is greater than 425 nm and not greater than 460 nm, and the emission peak wavelength of the third excitation light is from 520 nm to 570 nm.

13. (Canceled)
Claim 13 is hereby cancelled.

14.	 (Currently amended) The light-emitting diode device according to claim [[13]] 1, wherein the excited lights further include a third excited light, and said light conversion layer further includes a third light conversion material that is excited by the third excitation light to emit the third excited light.


Allowable Subject Matter
Claims 1-12 and 14-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a light-emitting diode device comprising a third chip and the emission peak wavelength of the third excitation light is from 520 nm to 570 nm, in combination with the remaining limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875